                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

HUNTERS RUN GUN
CLUB, LLC, ET AL.                                                   CIVIL ACTION

                                                                    17-176-SDD-EWD
VERSUS


EDDIE D. BAKER


                                        RULING

        This matter is before the Court on the Joint Motion for Partial Summary Judgment

on Louisiana Unfair Trade Practices Act Claim1 and the Motion for Partial Summary

Judgment on Louisiana Unfair Trade Practices Act Claim and Res Judicata and Issue

Preclusion2 filed by Defendants Eddie D. Baker (“Baker”), Sugar-West, Inc. (“Sugar-

West”), Bridgeview Gun Club, LLC (“Bridgeview”), and Keith Morris (“Morris” or “Morris

Entities”) (collectively, “Defendants”). Plaintiffs, Hunters Run Gun Club, LLC (“HRGC”)

and Great International Land Company, LLC (“GILC”)(collectively “Plaintiffs”) have filed

Oppositions3 to the motion, to which Defendants filed a Reply.4

I.      FACTUAL BACKGROUND

        This case arises out of claims that the Defendants conspired with the Law

Enforcement District of the Parish of West Baton Rouge (“LED”) by terminating a lease

previously belonging to a HRGC affiliate for a shooting facility and gun club run by HRGC


1
  Rec. Doc. No. 86.
2
  Rec. Doc. No. 96.
3
  Rec. Doc. Nos. 149, 163, and 193.
4
  Rec. Doc. No. 174.
52441
                                                                              Page 1 of 18
and then leasing the facility to a HRGC competitor – Bridgeview – which is currently

owned and controlled by Morris.5 Plaintiffs specifically allege that the LED notified HRGC

that it would not renew its lease with HRGC as operator of the gun club shortly after

HRGC terminated the employment of its former manager, Defendant Baker, in August

2016. About three months after Baker’s termination, in November 2016, Plaintiffs contend

that the LED, a public entity, tried to lease the gun club to Morris, notwithstanding that

Morris did not submit the highest bid to the LED for the lease. Plaintiffs successfully

obtained injunctive relief against the LED in state court for the LED’s failure to comply

with Louisiana’s bid law. Thereafter, the LED published a bid request, which resulted in

lease of the gun club to Bridgeview. Plaintiffs allege that this conspiracy between Morris,

Baker, Bridgeview and the LED resulted in damages to Plaintiffs.6

II.     LOUISIANA UNFAIR TRADE PRACTICES ACT (“LUTPA”)

        LUTPA provides a civil cause of action to recover actual damages to “[a]ny person

who suffers any ascertainable loss of money or movable property ... as a result of the use

or employment by another person of an unfair or deceptive method, act, or practice

declared unlawful by R.S. 51:1405.”7 Section 51:1405(A) declares unlawful “[u]nfair

methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce.” Courts must determine “on a case-by-case basis” what conduct

constitutes an “unfair trade practice” and “have repeatedly held that, under this statute,

the plaintiff must show the alleged conduct offends established public policy and ... is




5
  Rec. Doc. No. 63-1 at 1.
6
  Id. at 1-2.
7
  La. R.S. 51:1409.
52441
                                                                                Page 2 of 18
immoral, unethical, oppressive, unscrupulous, or substantially injurious.”8 Further, a trade

practice that amounts to fraud, deceit, or misrepresentation is “deceptive” for purposes of

LUTPA.9

        Additionally, “LUTPA recognizes a claim for breach of fiduciary duty that rests on

the misappropriation of information that is confidential but not a trade secret.”10 An

employer may recover under LUTPA when “‘a former employee breaches his duty not to

use his former employer’s confidential information.’”11 To prevail on a breach of fiduciary

duty claim based on a breach of confidence, a plaintiff must prove: (1) that it possesses

knowledge or information that is not generally known; (2) that it communicated the

knowledge or information to the defendant under an express or implied agreement limiting

the defendant’s use or disclosure of the information; and (3) that the defendant used or

disclosed the knowledge or information in violation of the confidence, resulting in injury to

the plaintiff.12

        In support of their motion, Defendants argue that the information listed by HRGC

as proprietary is not, in fact, proprietary because it was never documented, and much of

it is knowledge that Baker gained as employee.13 The Defendants further contend that


8
  Cheramie Servs., Inc. v. Shell Deepwater Prod., Inc., 35 So. 3d 1053, 1059 (La. 2010) (quotation and
citations omitted).
9
  Total Safety v. Rowland, 2014 WL 6485641, at * 4 (E.D. La. Nov. 18, 2014) (citations omitted).
10
   CheckPoint Fluidic Sys. Int'l, 888 F. Supp. 2d at 795 (citing Defcon, Inc. v. Webb, 687 So. 2d 639, 642-
43 (La. App. 1997)).
11
   Id. (quoting L-3 Commc'ns Westwood Corp. v. Robichaux, 2008 WL 577560, at *5 (E.D. La. Feb. 29,
2008)); Harrison v. CD Consulting, Inc., 934 So. 2d 166, 170 (La. App. 2006) (“historically, an employee’s
breach of his fiduciary duty to his employer has been contemplated in instances when an employee has
engaged in dishonest behavior or unfair trade practices for the purpose of his own financial or commercial
benefit”); Restivo v. Hanger Prosthetics & Orthotics, Inc., 483 F. Supp. 2d 521, 535 (E.D. La. 2007) (“Thus,
the question of breach of fiduciary duty or loyalty as an employee collapses into the question of whether
the employee’s actions constitute unfair trade practices, which is defined in the [LUTPA]”).
12
   Defcon, 687 So. 2d at 643 (citing Engineered Mech. Servs., Inc. v. Langlois, 464 So. 2d 329, 334 (La.
App. 1984)).
13
   R. Doc. 123 at 21, 25, & 30.
52441
                                                                                               Page 3 of 18
Baker was an experienced shooter and planned and held events for HRGC as a volunteer

before he was an employee; thus, the knowledge and skills HRGC now claims are

proprietary are not prohibited by LUTPA.14

        Alternatively, even if such information was deemed proprietary, Defendants

maintain that HRGC has offered no summary judgment evidence that Baker used or

shared that information with anyone;15 rather, it relies only on the language used in Morris’

bid proposal (“RFP”) to argue that that Baker and Morris engaged in acts prohibited by

LUTPA.16 HRGC suggests that Morris holding Baker out as knowledgeable of HRGC’s

customers and vendors and his working knowledge of equipment are “proof positive of

misappropriation and improper use of proprietary information.”17 However, Defendants

argue that “the Court cannot read into the RFP words that are simply not there or

intended, especially when there is no other evidence of any misappropriation or use of

such lists.18

        Finally, Defendants point out that a required element of LUTPA is intent, quoting

that the “actions must have been taken with the specific purpose of harming the

competition.     Therefore,     only    egregious     actions     involving    elements      of   fraud,

misrepresentation, deception, or other unethical conduct will be sanctioned based on

LUTPA.”19 In this case, Defendants maintain that: (1) Baker did not quit his job to go into

competition with HRGC but was fired; (2) Baker was never promised a job with


14
   Id. at 30.
15
   Id. at 32-33.
16
   Id. at 34.
17
   Id.
18
   Id.
19
   Id. at 18 (quoting Duperon Corp. v. Screening Sys. Int’l, Inc., No. 12-296, 2013 WL 177418 at *6 (M.D.
La. 1/16/13)).
52441
                                                                                            Page 4 of 18
Bridgeview, due to the fact that Morris interviewed other candidates for the General

Manager position; and (3) there was no guarantee that Morris would win the lease at all.20

        HRGC argues that, rather than specific instances of sharing information, the focus

of its LUTPA claim is the nature and purpose of Baker’s and Morris’ conduct, beginning

when Baker was still a HRGC employee and continuing today.21 While the

misappropriation of proprietary information is an element of its LUTPA claim, HRGC

contends the predominate question is whether Baker’s and Morris’ “successful conspiracy

to eliminate HRGC and ensure that Bridgeview assumed control of the gun club

constituted an unfair and deceptive trade practice.”22

        HRGC also notes that Defendants acknowledge in their own brief that the LUTPA

analysis is a fact-specific one and that “one critical factor is the defendant’s motives,”23

which is an inappropriate determination at the summary judgment stage.24 Although

Plaintiffs lack documentary evidence demonstrating a conspiracy between Morris and

Baker, they argue that the language of the RFP, which states that Morris Entities hired

Eddie Baker as General Manager for Bridgeview due, in part, to the fact that he was

General Manager of HRGC for the past three years and had “a vast knowledge of every

aspect of the business, established vendors and customers, working knowledge of all

type of equipment, . . . ” demonstrates that there is at least a genuine factual dispute

regarding whether Morris hired Baker to use his experience to replace HRGC and assume




20
   Id. at 38-39.
21
   R. Doc. 166 at 20.
22
   Id. at 17.
23
   R. Doc. 123 at 18.
24
   R. Doc. 166 at 16.
52441
                                                                                 Page 5 of 18
operation of the gun club. 25 Plaintiffs also note that Morris has acknowledged that his

attorney worked with the LED attorney to prepare the LED’s Request for Bid and tailor it

to Morris’ bid proposal, ensuring that Morris would be awarded the lease, which Plaintiffs

maintain calls into question the motives and credibility of the Defendants.26

        Considering the foregoing jurisprudence and the arguments and evidence offered

by the Parties, the Court finds that resolution of Plaintiffs’ LUTPA claim depends in large

part on the credibility of the witnesses, which the Court finds can best be determined by

the Court during live testimony at trial and after cross-examination.27                        Accordingly,

Defendants’ Joint Motion for Partial Summary Judgment on Louisiana Unfair Trade

Practices Act Claim28 is DENIED.

III.    PEREMPTION/RES JUDICATA/ISSUE PRECLUSION

        In addition to their substantive motion to dismiss Plaintiffs’ LUTPA claims,

Defendants have asserted an additional motion arguing that Plaintiffs’ LUTPA claims

should be dismissed because they are preempted and under the doctrines of res judicata

or issue preclusion.

        A.       Peremption

        Defendants maintain that private actions under LUTPA are subject to a one-year

peremptive period “running from the time of the transaction or act which gave rise to the

cause of action.”29 Defendants argue that Duplessis, and by extension HRGC, had


25
   Id. at 22.
26
   Id. at 24.
27
   See Pipitone v. Biomatrix, Inc., 288 F.3d 239, 250 (5th Cir. 2002)(“The fact finder is entitled to hear [the
expert’s] testimony and decide whether it should accept or reject the testimony after considering all factors
that weigh on credibility, including whether the predicate facts on which [the expert] relied are accurate.”).
28
   Rec. Doc. No. 86.
29
   La. R.S. 51:1409(E).
52441
                                                                                                 Page 6 of 18
knowledge of the alleged bad acts giving rise to the LUTPA claim in October of 2016.30

As it is undisputed that Plaintiffs did not file the LUTPA claim against Morris Entities until

April 13, 2018, long after the one-year peremptive period had expired, Defendants

contend LUTPA claims brought against Morris Entities should be dismissed.31

Defendants further argue that the continuing tort theory does not apply to peremption;

therefore, Plaintiffs’ filing suit against Baker is irrelevant to the timeliness of the LUTPA

claims asserted against Morris Entities.32

        In opposition, Plaintiffs argue that there has been confusion as to whether LUTPA

is subject to a peremptive or prescriptive time period; thus, the Louisiana Legislature

issued a clarifying amendment, La. R.S. 51:4109(E), which states: “[t]he action provided

by this Section shall be subject to a liberative prescription of one year running from the

time of the transaction or act which gave rise to this right of action.”33 Plaintiffs contend

this amendment leaves no doubt that the time period applied to LUTPA is prescriptive

and is, therefore, subject to multiple doctrines that delay its commencement and/or

running.34 Further, Plaintiffs maintain that the LUTPA violations include acts committed

by Baker and the Morris Entities well after the March 15, 2017 awarding of the lease to

Bridgeview, and such violations continue today.35

        Because suit against one defendant timely interrupts prescription against all

defendants who are solidarily liable, and because Baker and Morris are solidarily liable in



30
   R. Doc. 96-1 at 9-10.
31
   Id. at 9.
32
   R. Doc. 174 at 3.
33
   R. Doc. 149 at 16.
34
   Id.
35
   Id. at 17.
52441
                                                                                  Page 7 of 18
this matter, Plaintiffs argue that the suit filed against Baker on March 23, 2017, well within

the prescriptive period, is timely against Morris Entities and should not be dismissed.36

Alternatively, Plaintiffs contend the continuing tort doctrine applies in this case because

the LUTPA limitations period is prescriptive, so the prescriptive period may be suspended

when a defendant’s violations are continuing.37 The Plaintiffs claim that the Defendants’

violative conduct relating to the continued use of HRGC’s proprietary information

continues today.38

        In their Reply, Defendants impugn Plaintiffs’ argument that the August 2018

amendment to La. R.S. 51:1409(E) clarifies that LUTPA claims are subject to a one-year

prescriptive period, arguing that “Plaintiffs attempt sleight of hand,”39 and, citing La. R.S.

24:201, et seq., stating that the Louisiana State Law Institute made only “stylistic

changes” rather than substantive changes to the statute.40 However, this Court recently

considered the effect of the August 2018 amendment to the statute and concluded that

Plaintiffs’ argument is correct.

        In Trinity Medical Services, L.L.C. v. Merge Healthcare Solutions, Inc.,41 this Court

considered the same arguments asserted in the present matter regarding the 2018

amendment to La. R.S. 51:1409(E). The Court explained how both Louisiana federal

courts and state appellate courts have interpreted this statute prior to the 2018

Amendment:



36
   Id.
37
   Id. at 18.
38
   Id.
39
   Rec. Doc. No. 174 at 1.
40
   Defendants do not provide a specific provision for this quote.
41
   No. 17-592-JWD-EWD, 2018 WL 3748399 (M.D. La. Aug. 7, 2018).
52441
                                                                                  Page 8 of 18
           Classification of the time period imposed on LUPTA claims as a peremptive
           period instead of a prescriptive period is significant because prescriptive
           periods may be extended by doctrinal devices, such as contra non valentem
           and the “continuing tort” theory. According to La. R.S. § 51:1409(E), there
           is a one year prescriptive period on LUPTA claims.

           However, this statute has been interpreted by several Louisiana courts as
           imposing a peremptive period. See e.g., Glod v. Baker, 899 So. 2d 642 (La.
           App. 3 Cir. 2005); Capital House Pres. Co. v. Perryman Consultants, Inc.,
           725 So. 2d 523 (La. App. 1 Cir. 1998); Canal Marine Supply, Inc. v.
           Outboard Marine Corp. of Waukegan, Ill., 522 So. 2d 1201 (La. App. 4 Cir.
           1988). This interpretation of La. R.S. § 51:1409(E) originates in much older
           case law holding that if a statute creating a right also provides the time
           period for that right to be exercised, the period is considered a peremptive
           one. See Guillory v. Avoyelles R.R. Co., 28 So. 899 (La. 1901).42

The Court then noted the recent amendment and explained the distinction between

peremptive and prescriptive periods, particularly regarding tolling doctrines:


           The Louisiana Legislature has recently revised La. R.S. § 51:1409(E),
           effective August 1, 2018, to read as follows: “The action provided by this
           Section shall be subject to a liberative prescription of one year running from
           the time of the transaction or act which gave rise to this right of action.” 2018
           La. Sess. Law Serv. Act 337 (H.B. 759) (West). The change may be an
           attempt to resolve and clarify the peremptive versus prescriptive dispute
           among Louisiana courts regarding this statute, which the Louisiana
           Supreme Court previously declined to resolve in Miller, 991 So. 2d at 456.
           If the time limit imposed by the statute is, in fact, a peremptive period, the
           doctrine of contra non valentem does not apply to LUPTA claims. See
           Reese, 684 F. Supp. 2d at 801; Dominion Expl. & Prod., Inc. v. Waters, 972
           So. 2d 350, 362 (La. App. 4 Cir. 2007). On the other hand, if the time limit
           imposed by La. R.S. § 51:1409(E) is a prescriptive period, as the statute
           itself indicates (and as the recent legislative changes to this statute
           indicate), then the doctrine of contra non valentem would apply to LUPTA
           claims.

           With regard to prescriptive periods, the doctrine of contra non valentem
           includes a “discovery rule,” which stipulates that prescription does not begin
           to run until the injured party discovers or should have discovered the facts
           upon which the cause of action is based through reasonable diligence. See
           Allstate Ins. Co. v. Fred's Inc., 18 So. 3d 172, 178 (La. App. 2 Cir. 2009),

42
     Id. at *8 (footnotes omitted).
52441
                                                                                        Page 9 of 18
           rev'd, 25 So. 3d 821 (La. 2010) (holding that the Second Circuit erroneously
           found that the doctrine of contra non valentem applied to the facts of the
           case because the record of the plaintiff's actions indicated a lack of
           diligence, which should have precluded the Second Circuit from applying
           the doctrine).

           Additionally, the prescriptive period may be delayed by a “continuing tort”
           theory. Under this theory, when the cause of the plaintiff's injury is a
           continuous one giving rise to successive damages, prescription does not
           begin to run until the conduct which caused the damages ends. See Crump
           v. Sabine River Auth., 737 So. 2d 720, 726 (La. 1999); Bustamento v.
           Tucker, 607 So. 2d 532, 543 n.8 (La. 1992); Reese, 684 F. Supp. 2d at 802.
           In other words, “‘[a] continuing tort is occasioned by unlawful acts, not the
           continuation of the ill effects of an original wrongful act.’” Miller, 991 So. 2d
           at 456 (citing Crump, 737 So. 2d at 728).43

           The Court ultimately concluded that La. R.S. 51:1409(E) “contemplates a

prescriptive period,”44 and explained further that the amended statute should apply

retroactively as it is procedural in nature:

           Because the change to La. R.S. § 51:1409(E) is only recently effective, and
           the amendment does not indicate expressly whether the statute applies
           retroactively, the Court must consider whether the amended statute should
           apply retroactively. Louisiana Civil Code art. 6 indicates that laws which are
           procedural in nature apply both prospectively and retroactively, unless there
           is a legislative expression to the contrary. See also Jacobs v. City of Bunkie,
           737 So. 2d 14 (La. 1999).

           The Fifth Circuit and the Louisiana Supreme Court have noted that, in
           Louisiana, prescriptive periods are generally treated as procedural laws.
           See e.g., Holt v. State Farm Fire and Cas. Co., 627 F.3d 188, 192 (5th Cir.
           2010) (citing Chance v. Am. Honda Motor Co., 635 So. 2d 177, 178 (La.
           1994); see also Lott v. Haley, 370 So, 2d 521, 523 (La. 1979). Prescriptive
           periods are considered remedial, or procedural, in nature, and therefore are
           generally accorded retroactive application. See Ebinger v. Venus Const.
           Corp., 65 So. 3d 1279, 1285 (La. 2011) (citing Lott, 370 So. 2d at 523)).
           However, there are two exceptions to this general rule. First, when the
           retroactive application would “strip a party of a vested right,” or second,
           when retroactive application would “revive an already prescribed cause of
           action.” Holt, 327 F.3d at 193 (citing Lott, 370 So. 2d at 523-24).


43
     Id. at *8 -*9.
44
     Id. at *9.
52441
                                                                                      Page 10 of 18
        Here, neither of the exceptions to the general rule of retroactivity apply.
        First, Plaintiffs would not be stripped of a vested right by retroactive
        application of the statute. The changes to the statute merely clarify the old
        law rather than change it substantively. Second, the retroactive application
        of La. R.S. § 51:1409(E) would not revive an already prescribed cause of
        action. Under both the plain and revised statutory language, Plaintiffs'
        LUPTA claims would not have prescribed.

        The new statutory language does not change the prescriptive period at
        issue in this case; instead, it simply reiterates that the time period at issue
        is a liberative prescriptive period rather than a peremptive period (as the old
        statute had been construed in spite of its plain language). Thus, the general
        rule of retroactive application for statutes contemplating prescriptive periods
        is appropriate in this case. As a result, the analysis of the retroactivity of the
        amended statute weighs heavily in favor of considering the time period as
        a prescriptive one. Therefore, the Court finds that La. R.S. § 51:1409(E)
        contemplates a one-year prescriptive period.45

        At least two district judges in the Western District of Louisiana agreed with this

Court’s holding in Trinity Medical Services. In Tripp v. Pickens,46 the court addressed the

same issue following the 2018 amendment to the statute and noted that this Court “has

held that the 2018 amendment is procedural so, under Louisiana retroactivity principles,

the clarified prescription period and related doctrine of continuing tort would apply to even

claims that preexisted the amendment.47 That opinion is persuasive.”48 In Jeanes v.

McBride,49 the court explained:

        “In Louisiana, statutes of limitation are generally treated as procedural
        laws.”

        In this case, the legislative history of the 2018 LUTPA amendment sheds
        no light on whether the amendment was meant to have retroactive effect.
        As a result, the Court follows the general principle that statutes regarding
        prescription and peremption are procedural and have retroactive effect. The


45
   Id. (footnote omitted).
46
   No. 17-0542, 2018 WL 6072027 (W.D. La. Nov. 2, 2018).
47
   Id. at *5 (citing Trinity Med. Servs., L.L.C., 2018 WL 3748399, *9).
48
   Id.
49
   No. 16-1259, 2019 WL 2387863 (W.D. La. June 4, 2019).
52441
                                                                                    Page 11 of 18
        Court holding the 2018 LUTPA amendment is interpretive and has
        retroactive effect.

        This holding is consistent with the holding of the Louisiana Third Circuit
        Court of Appeal in Congregation of Immaculate Conception Roman Catholic
        Church of Par. of Calcasieu v. Sam Istre Constr., Inc. In that case, the court
        held the 2018 amendment to LUTPA suggests “the legislature always
        intended the time period to be prescriptive” and that the amendment “merely
        clarifies and interprets an existing law.” The court found that the
        amendment did not change the law, but rather clarified that LUTPA claims
        have always been subject to liberative prescription, not peremption. This
        holding also is consistent with Judge deGravelles' holding in Trinity Med.
        Servs., L.L.C. v. Merge Healthcare Sols., Inc.50

        This Court noted in Felder’s Collision Parts, Inc. v. General Motors Co. that “La.

Civ.Code art. 2324 provides the basis for solidary liability under Louisiana law.”51 This

article provides, in pertinent part: “He who conspires with another person to commit an

intentional and willful act is answerable, in solido, with that person for the damage caused

by that act.” Plaintiffs have alleged that Baker and Morris engaged in a conspiracy to

cause their damages;52 therefore, Plaintiffs’ suit filed against Baker interrupted

prescription as to Morris as well.53

        B.       Res Judicata/Issue Preclusion

        Defendants also contend that Plaintiffs are barred, at least in part, from filing

certain claims against certain Defendants in this suit because the Defendants prevailed

in a state court suit based on the same transactions/occurrence that is the subject of this

lawsuit. Plaintiffs previously filed suit against the LED and Sheriff Cazes, and Bridgeview



50
   Id. at *12 - *13 (citations omitted).
51
   No. 12-646-JJB-SCR, 2014 WL 1652719, *6 (M.D. La. Apr. 23, 2014).
52
   See First Amended Complaint, Rec. Doc. No. 148, ¶¶ 23, 24, 26-28, 30, 32, 33, and 39.
53
   The Court finds in the alternative that, viewing the evidence in the light most favorable to Plaintiffs as the
Court is required to on a summary judgment, there is at least an issue of fact regarding the continuing tort
doctrine’s applicability to this case.
52441
                                                                                                  Page 12 of 18
intervened in the suit. Ultimately, judgment was entered against HRGC and GILC finding

that the LED properly terminated the GILC/LED lease.54 The judgment declared “the

March 5, 2017 Lease of Commercial Property between the [LED] and [Bridgeview] to be

valid and enforceable pursuant to Title 41 of the Louisiana Revised Statutes.”55

Defendants argue there is no doubt that the judgment is valid and final, and the Parties

are not required to have the same physical identity but, rather, must appear in the same

“quality or capacity” in both suits.56 Defendants state that GILC and HRGC were parties

to the previous lawsuit, and Bridgeview, a single member LLC owned by Keith Morris -

the majority shareholder of Sugar West, Inc. - was a party to the previous lawsuit.57

Therefore, Defendants claim that the Morris Entities, through Bridgeview, can be

considered to have appeared in the prior lawsuit as well as the current one.58

        Defendants        maintain      that    this    lawsuit      arises     out    of    the     same

transaction/occurrence which was the subject matter of the first action, i.e., bad acts by

Baker, Morris, and Sheriff Cazes with respect to the termination of the LED/GILC lease

and subsequent award of a lease to Bridgeview.59 Defendants claim that the allegations

cover the same acts over the same relevant time period, and Plaintiffs knew all pertinent

facts at the time of the previous trial and, therefore, have no new claims that did not

already exist when they filed the state court lawsuit.60 Because all of Plaintiffs’ claims

against the Morris Entities arise out of the same transactions and occurrences which


54
   R. Doc. 96-1 at 11 (citing Exhibit K, Hearing Transcript).
55
   Id. (citing Exhibit L, Judgement).
56
   Id. at 12 (quoting Berrigan v. Deutsch, Kerrigan & Stiles, LLP, 2001-0612, p.6 (La.App. 4 Cir. 1/2/2002),
806 So.2d 163, 167).
57
   Id. at 12-13.
58
   Id. at 13.
59
   Id.
60
   Id.
52441
                                                                                              Page 13 of 18
occurred prior to the judgment in the previous lawsuit, Defendants argue Plaintiffs’ claims

are therefore subject to res judicata and should be dismissed.61 Specifically, Defendants

argue that HRGC and GILC “have already had their day in court and lost twice on two key

issues: lease termination and public bid process.”62 Thus, Defendants urge the Court that

any claims rooted in the termination of LED/GILC lease should be dismissed on the basis

of issue preclusion.63 Likewise, any claims rooted in the public bid process and award of

the lease to Bridgeview should likewise be dismissed.64

         Plaintiffs oppose this motion on several grounds. First, Plaintiffs maintain that the

parties to this suit are not the same as those to the previous suit because Bridgeview was

the only Morris entity to ever make an appearance in the previous suit, and then only as

an intervenor. Also, neither the LED nor Sheriff Cazes, the defendants in the previous

suit, are parties in this case. Further, Morris and Sugar West were never parties to the

previous lawsuit any capacity; thus, no claims asserted against them in this litigation are

barred by res judicata.

         Plaintiffs also argue that the “thing demanded” in this litigation is not the same as

in the previous lawsuit, and none of the causes of action are the same. In the previous

lawsuit, the “thing demanded” was an injunction nullifying the award of the first lease by

the LED due to its failure to comply with the Public Bid Law. In this litigation, Plaintiffs do

not seek to invalidate the lease to Bridgeview; rather, herein, Plaintiffs seek damages

from Baker and the Morris Entities based on the alleged unlawful conduct that began



61
   Id. at 13-14.
62
   Id. at 14.
63
   Id. at 15.
64
   Id.
52441
                                                                                  Page 14 of 18
before the bid process and continued long after. Additionally, the previous lawsuit was

brought pursuant to alleged violations of the Public Bid Law. In this litigation, Plaintiffs

have asserted multiple causes of action never asserted in the previous lawsuit and based

on many facts which had not yet occurred at that time. Therefore, Plaintiffs urge the Court

to deny Defendants motion on this issue as the claims asserted in this litigation against

Morris Entities are not barred by res judicata because they are not the same claims and

are not based on the same underlying facts.

          Plaintiffs also maintain that no claims herein are barred by issue preclusion.

Because the parties in the previous lawsuit and this case are not identical, the issues in

the previous lawsuit and this litigation are not identical, and the issues in this lawsuit were

never litigated as they were irrelevant to the judgment rendered in the previous lawsuit,

no issues in the present case are barred by issue preclusion. The issues in this suit are

based on the alleged Morris Entities’ unlawful actions taken against the Plaintiffs and their

alleged unlawful competition and deceptive trade practices. The previous suit addressed

wholly unrelated issues, such as the LED’s compliance with the Public Bid Law and

whether Plaintiffs breached their lease by failing to remove all their property when they

vacated the lease. Thus, the claims in this lawsuit bear no relation to the judgment in the

previous lawsuit and are not subject to dismissal based on issue preclusion.

          The Supreme Court has held that, “under the Full Faith and Credit Act a federal

court must give the same preclusive effect to a state-court judgment as another court of

that State would give.”65 “It has long been established that § 1738 does not allow federal




65
     Parsons Steel, Inc. v. First Ala. Bank, 474 U.S. 518, 523 (1986); 28 U.S.C. § 1738.
52441
                                                                                           Page 15 of 18
courts to employ their own rules of res judicata in determining the effect of state

judgments. Rather, it goes beyond the common law and commands a federal court to

accept the rules chosen by the State from which the judgment is taken.”66

        In Louisiana, a valid and final judgment is conclusive between the same parties,

except on appeal or other direct review.67 Louisiana Revised Statutes, Title 13, Section

4231, provides as follows:

        Except as otherwise provided by law, a valid and final judgment is
        conclusive between the same parties, except on appeal or other direct
        review, to the following extent:

           (1) If the judgment is in favor of the plaintiff, all causes of action
               existing at the time of final judgment arising out of the transaction
               or occurrence that is the subject matter of the litigation are
               extinguished and merged in the judgment;

           (2) If the judgment is in favor of the defendant, all causes of action
               existing at the time of final judgment arising out of the transaction
               or occurrence that is the subject matter of the litigation are
               extinguished and the judgment bars a subsequent action on
               those causes of action;

           (3) A judgment in favor of either the plaintiff or the defendant is
               conclusive, in any subsequent action between them, with respect
               to any issue actually litigated and determined if its determination
               was essential to that judgment.

        In Cavalier v. Nationstar Mortgage, LLC,68 this Court noted the distinction between

issue preclusion and claim preclusion under the doctrine of res judicata:

        In 1990, the Louisiana res judicata statute was amended to change the law
        by adopting the principle of issue preclusion.69 The Louisiana law of res
        judicata now provides for both claim preclusion and issue preclusion.70

66
   Id. at 523 (quoting Kremer v. Chem. Constr. Corp., 456 U.S. 461, 481–82 (1982)); Marrese v. American
Academy of Orthopaedic Surgeons, 470 U.S. 373, 380 (1985).
67
   La. R.S. 12:4231.
68
   No. 14-702-JWD-SCR, 2015 WL 4429247 (M.D. La. July 20, 2015).
69
   Id. at *2 (citing La.Rev.Stat. Ann. § 12:4231, cmt. (b)(1990)).
70
   Id. (citing La.Rev.Stat. Ann. § 12:4231, cmt. (b)(1990)).
52441
                                                                                         Page 16 of 18
        Claim preclusion precludes multiple actions arising from the same
        transaction or occurrence.71 Issue preclusion precludes relitigation of
        issues actually adjudicated and essential to the judgment in a prior suit
        between the parties on a different cause of action.72 The requirements for
        a claim or an issue to be res judicata are that there is a valid and final
        judgment and that the judgment was issued in a case between the same
        parties, as in the instant case.73 For an issue to be precluded, the issue
        must have been actually litigated and determined in the previous action and
        that determination must have been essential to the judgment in the previous
        action.74 A valid judgment is one that was rendered by a court with
        jurisdiction over subject matter and over parties, and proper notice must
        have been given.75 The judgment must also be a final judgment, that is, a
        judgment that disposes of the merits in whole or in part.76

        Applying the law to the circumstances presented herein, Defendants’ motion based

on res judicata must be denied. Defendants have failed to demonstrate the above

requirements for claim or issue preclusion. While there are clearly overlapping underlying

facts for both lawsuits, it is quite a stretch to claim that a lawsuit seeking injunctive relief

under the Public Bid Law is “identical” to this lawsuit, based almost entirely on unfair trade

practices under federal and state law. A state court judgment denying injunctive relief

and finding that some of the Defendants in this litigation did not violate the Public Bid Law

in obtaining the lease in no way touches on the issues presented herein, whether some

of the same Defendants engaged in deceptive trade practices under federal and state

law. The two lawsuits were brought under different laws, for different damages, and

require the courts to address completely different standards and elements for the claims

presented.      Accordingly, the Defendants’ Motion for Partial Summary Judgment on


71
   Id. (citing La.Rev.Stat. Ann. § 12:4231, cmt. (a)(1990)).
72
   Id. (citing St. Paul Mercury Ins. Co. v. Williamson, 224 F.3d 425, 436 (5th Cir. 2000)(citing Kaspar Wire
Works, Inc., v. Leco Eng'g & Mach., Inc., 575 F.2d 530, 535 (5th Cir.1978))).
73
   Id. (citing La. R.S. 13:4231).
74
   Id. (citing La. R.S. 13:4231(3)).
75
   Id. (citing La.Rev.Stat. Ann. § 13:4231, cmt. (d)(1990)).
76
   Id. (citing La.Rev.Stat. Ann. § 13:4231, cmt. (d)(1990)).
52441
                                                                                              Page 17 of 18
Louisiana Unfair Trade Practices Act Claim and Res Judicata and Issue Preclusion77 is

DENIED.

IV.     CONCLUSION

        For the reasons set forth above, the Defendants’ Joint Motion for Partial Summary

Judgment on Louisiana Unfair Trade Practices Act Claim78 and the Motion for Partial

Summary Judgment on Louisiana Unfair Trade Practices Act Claim and Res Judicata and

Issue Preclusion79 are hereby DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on July 18, 2019.




                                          S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




77
   Rec. Doc. No. 96.
78
   Rec. Doc. No. 86.
79
   Rec. Doc. No. 96.
52441
                                                                             Page 18 of 18
